Case: 15-10910      Document: 00513682678         Page: 1    Date Filed: 09/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-10910
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                      September 19, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

PATRICK MOODY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:14-CR-365-1


Before HIGGINBOTHAM, HAYNES and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Patrick Moody was convicted of possession of heroin with intent to
distribute and being a felon in possession of a firearm and was sentenced to
serve 72 months in prison and a three-year term of supervised release. In this
appeal, he challenges the district court’s denial of his motion to suppress.
Consistent with his arguments in the district court, he insists that the
driveway where an officer was standing when he smelled marijuana was part


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10910    Document: 00513682678     Page: 2   Date Filed: 09/19/2016


                                 No. 15-10910

of the curtilage and that the officer was thus trespassing when he was there.
Thus, he argues, the affidavit upon which the search warrant was based was
grounded in a falsehood vis-à-vis the officer’s assertion that he was where he
had a right to be when he smelled marijuana coming from Moody’s home.
      In analyzing the denial of a suppression motion, we review factual
findings for clear error and the ultimate constitutionality of law enforcement
action de novo. United States v. Pack, 612 F.3d 341, 347 (5th Cir. 2010); United
States v. Cherna, 184 F.3d 403, 406-07 (5th Cir. 1999). Where, as here, a search
warrant is involved, we use a two-step process for considering a district court’s
denial of a motion to suppress. Cherna, 184 F.3d at 407. First, we ask whether
the good-faith exception to the exclusionary rule applies. Id. If it does, no
further analysis is necessary, and the district court’s denial will be affirmed.
Id. If the exception does not apply, however, we proceed to the second step:
“ensur[ing] that the magistrate had a substantial basis for concluding that
probable cause existed.” Id. (internal quotation marks, citation, and ellipsis
omitted).
      Our review of the record and pertinent jurisprudence supports the
district court’s conclusion that Moody’s driveway was not part of the curtilage
of his home. See United States v. Beene, 818 F.3d 157, 162 (5th Cir. 2016),
petition for cert. filed, No. 15-9651 (June 8, 2016). Accordingly, Moody has not
shown that the affidavit underlying the warrant was grounded in a falsehood,
nor has he shown that the searching officers did not act in good faith by relying
on the warrant, and there is no need to conduct any further analysis. See
Cherna, 184 F.3d at 407.
      AFFIRMED.




                                       2